I N      T H E         C O U R T O F A P P E A L S
                                                                             A T K N O X V I L L E                                                             FILED
                                                                                                                                                           April 28, 1999

                                                                                                                                                         Cecil Crowson, Jr.
                                                                                                                                                         Appellate C ourt
                                                                                                                                                             Clerk

H A R R I E T T         K .     J I N K S                                                  )         B R A D L E Y C O U N T Y
                                                                                           )         0 3 A 0 1 - 9 8 0 7 - C V - 0 0 2 1 2
P. l a i n t i f f - A p p e l l e e                                            )
                                                                                           )
                                                                                           )
            v .                                                                            )         H O N . L A W R E N C E               H .     P U C K E T T ,
                                                                                           )         J U D G E
                                                                                           )
D A V I D     M E R L E         J I N K S                                                  )
                                                                                           )         A F F I R M E D         I N     P A R T ;
            D e f e n d a n t - A p p e l l a n t                                          )         R E M A N D E D         I N     P A R T




R O B E R T       S .     T H O M P S O N         O F         C L E V E L A N D            F O R       A P P E L L A N T

R A N D Y     G .       R O G E R S       O F     A T H E N S            F O R       A P P E L L E E




                                                                         O     P     I     N     I     O     N




                                                                                                                                     G o d d a r d ,           P . J .



                          D a v i d       M e r l e           J i n k s        a p p e a l s           a     F i n a l       D e c r e e         o f     D i v o r c e

e n t e r e d       b y       t h e     C i r c u i t           C o u r t          o f     B r a d l e y           C o u n t y .           M r .       J i n k s

c o n t e n d s         t h a t       t h e     C i r c u i t            C o u r t         e r r e d         b y     n o t     a d e q u a t e l y             l a b e l i n g

t h e     c o u p l e ’ s         a s s e t s       a s         e i t h e r          m a r i t a l           p r o p e r t y         o r     s e p a r a t e

p r o p e r t y ,         a n d ,       c o n s e q u e n t l y ,                  t h e       d i v i s i o n         o f     t h a t       p r o p e r t y         w a s

i n c o r r e c t .             A d d i t i o n a l l y ,                M r .       J i n k s         a l l e g e s         t h e     a w a r d         o f     a l i m o n y

w a s     i n a p p r o p r i a t e             u n d e r         t h e        c i r c u m s t a n c e s ,               o r       a l t e r n a t i v e l y ,           t h a t

b o t h     t h e       a m o u n t       o f     t h e         a l i m o n y            a n d       t h e       d u r a t i o n       o f       t h e     p a y m e n t s

a r e     e x c e s s i v e .
                            I .         F a c t s

                            T h e     f a c t s       o f       t h i s       c a s e       a r e       f o r     t h e     m o s t       p a r t      n o t

d i s p u t e d .             Y e t ,       e v e n       a     q u i c k       r e v i e w         o f     t h e     f a c t u a l         e v i d e n c e            s h o w s

t h a t     t h i s         m a r r i a g e         w a s       n e v e r       d e s t i n e d           f o r     g r e a t n e s s .             M r .         a n d       M s .

J i n k s       w e r e       m a r r i e d         o n       A u g u s t       2 8 ,       1 9 8 2 ,       i n     B r a d l e y         C o u n t y .              T h i s
                                                                                                                                            1
a p p a r e n t l y           w a s     t h e       t h i r d         m a r r i a g e         f o r       b o t h     p a r t i e s .               T h e         J i n k s

h a d     n o     c h i l d r e n           d u r i n g         t h e     m a r r i a g e .



                            T h e     r e c o r d         s h o w s       t h a t ,         a s     o f     t r i a l ,       M s .       J i n k s         h a s      b e e n

e m p l o y e d         w i t h       D a n a       C o r p o r a t i o n             f o r       t h e     l a s t       t e n     y e a r s       a s       a

p e r s o n n e l           a s s i s t a n t         e a r n i n g           $ 8 . 7 0       p e r       h o u r .         M s .       J i n k s      h a d         t w o

y e a r s       o f     c o l l e g e         e d u c a t i o n           a n d       a l s o       h a d       p e r i o d i c         t r a i n i n g           t h r o u g h

j o b     r e l a t e d           e d u c a t i o n a l             c o u r s e s .



                            M r .     J i n k s       w o r k e d         a s     a n       e m p l o y e e         o f     A l l i e d         S i g n a l          d u r i n g

t h e     c o u r s e         o f     t h e     m a r r i a g e .               H e     w a s       e m p l o y e d         a s     a     s u p e r v i s o r

m a k i n g       $ 3 8 , 0 0 0         p e r       y e a r .           M r .     J i n k s         a l s o       s e r v e d       i n     t h e      A r m y

N a t i o n a l         G u a r d .           A s     o f       M a r c h       1 3 ,       1 9 9 8 ,       M r .     J i n k s         c l a i m e d         t h a t         h e

h a d     b e e n       t e r m i n a t e d           b y       A l l i e d       S i g n a l           f r o m     h i s     j o b       d u e     t o       a

r e d u c t i o n           i n     t h e     w o r k         f o r c e .         I n       r e s p o n s e         t o     h i s       m o t i o n         t o

t e r m i n a t e           a l i m o n y ,         h o w e v e r ,           t h e     C i r c u i t           C o u r t     f o u n d         t h a t       M r .

J i n k s       h a d       s u f f e r e d         n o       d e c r e a s e         i n     e a r n i n g s ,           a n d     n o t h i n g           w a s

o f f e r e d         t o     t h i s       C o u r t         b y     M r .     J i n k s         t o     s u g g e s t       o t h e r w i s e .




            1
            I n       h i s d e     p o s i t i o n , M r . J i n k s t e s t i f i e d t h a t h e h a d                           o n l y b e e n m a r r i e d
t w i c e ; h o w      e v e r ,     i n h i s a n s w e r t o t h e c o m p l a i n t , M r . J i n k s                             i n c o r p o r a t e d M s .
J i n k s ’ c l a      i m o f       t h r e e m a r r i a g e s f o r t h e b o t h o f t h e m .     W e                           a r e l e f t m e r e l y t o
g u e s s a t w        h i c h i     s c o r r e c t .

                                                                                        2
                            P r i o r       t o     t h e       d i v o r c e ,       t h e         J i n k s ,         w h e t h e r         j o i n t l y         o r

i n d i v i d u a l l y ,             h a d       m a i n t a i n e d         o r     c o n t r i b u t e d               s e v e r a l         a s s e t s         t o

t h e i r       u n i o n .           I n     a d d i t i o n         t o     t h e i r         m a r i t a l           r e s i d e n c e ,           t h e     J i n k s

o w n e d       a     r e n t a l         h o m e .         B o t h       h a d     4 0 1       K     p l a n s .             M r .     J i n k s       h a d       e a r n e d

p o i n t s         t o w a r d       a     m i l i t a r y         r e t i r e m e n t             a n d ,       a s     o f     t r i a l ,

p a r t i c i p a t e d             i n     A l l i e d         S i g n a l ’ s       p e n s i o n           p l a n .           A d d i t i o n a l l y ,               t h e

J i n k s       o w n e d         s t o c k       i n     s e v e r a l       c o r p o r a t i o n s ,                 s e v e r a l         b a n k       a c c o u n t s ,

a n d     t h r e e         a u t o m o b i l e s .



                            O v e r       t h e     c o u r s e       o f     t h e       m a r r i a g e ,             M r .     J i n k s         h a d     n u m e r o u s

a f f a i r s         w i t h       s e v e r a l         w o m e n .         M s .       J i n k s         s u s p e c t e d           a s     m u c h       a n d       h a d

p r e v i o u s l y             f i l e d     f o r       d i v o r c e       i n     1 9 9 1 .             O n     s e c o n d         t h o u g h t ,

h o w e v e r ,           s h e     d i s m i s s e d           t h a t     s u i t       i n       a n     e f f o r t         t o     r e c o n c i l e           t h e i r

d i f f e r e n c e s .               F r o m       t h a t       p o i n t       o n ,     t h e         J i n k s       m a i n t a i n e d           s e p a r a t e

f i n a n c i a l           a c c o u n t s ,           a n d ,     i n     h i n d s i g h t ,             s e p a r a t e           l i v e s .           D u r i n g

C h r i s t m a s           o f     1 9 9 3 ,       M s .       J i n k s     c a u g h t           M r .     J i n k s         w i t h       a n o t h e r         w o m a n .

A g a i n ,         M s .       J i n k s     l o o k e d         p a s t     h e r       h u s b a n d ’ s             i m p r o p r i e t i e s .

F i n a l l y ,           i n     1 9 9 5 ,       M s .     J i n k s       f i l e d       t h e         c o m p l a i n t           u p o n       w h i c h       t h i s

a p p e a l         i s     b a s e d .           S h o r t l y       t h e r e a f t e r ,               M s .     J i n k s         l e a r n e d         f r o m       o n e

o f     h e r       h u s b a n d ’ s         f o r m e r         l o v e r s       o f     t w o         m o r e       r e l a t i o n s h i p s             i n     w h i c h

M r .     J i n k s         h a d     e n g a g e d .



                            A t     t r i a l ,         M r .     J i n k s       t e s t i f i e d           t o       a n     a l l e g e d         a f f a i r

b e t w e e n         M s .       J i n k s       a n d     o n e     o f     h e r       c o - w o r k e r s             d u r i n g         1 9 8 5 .         M r .

J i n k s       o r i g i n a l l y           l e a r n e d         o f     t h e     a l l e g e d           a f f a i r         f r o m       t h e       c o -

w o r k e r ’ s           w i f e .         T h e       w i f e     h a d     a     s e c r e t           a u d i o       t a p e       o f     a     t e l e p h o n e

c o n v e r s a t i o n             b e t w e e n         M s .     J i n k s       a n d       t h e       c o - w o r k e r .               A p p a r e n t l y ,



                                                                                      3
t h e     t a p e     o n l y         r e v e a l e d         t h e       c o - w o r k e r ’ s             a d v a n c e s           t o w a r d s       M s .

J i n k s .         W h e n       n e w s       o f       t h e     t a p e       b r o k e ,           M r .     J i n k s       a n d       M s .     J i n k s

c o n f r o n t e d         t h e       c o - w o r k e r ,             a n d     b o t h         M s .     J i n k s       a n d       t h e       c o - w o r k e r

d e n i e d       t h e     a l l e g a t i o n s             o f       u n f a i t h f u l n e s s .                   M r .     J i n k s         t e s t i f i e d         a t

t r i a l       t h a t     h e       n e v e r       b e l i e v e d           h i s       w i f e ’ s         d e n i a l s .



                          I n     h i s       d e p o s i t i o n ,             M r .       J i n k s       c o m p l a i n e d             t h a t     h i s     w i f e

l i v e d       a b o v e       t h e i r       m e a n s         b y     t a k i n g         e x t r a v a g a n t             t r i p s       t o     M e m p h i s ,

O r l a n d o ,       a n d       B a l t i m o r e .               I n       h i s     v i e w ,         t h e y       c o u l d       n o t       a f f o r d       t h e s e

t r i p s       b e c a u s e         o f     t h e       d e b t s       t h e y       o w e d ,         a n d       c e r t a i n l y         h e     c o u l d       n o t

s u p p o r t       t h a t       t y p e       o f       l i f e s t y l e .               W h e n       a s k e d ,       M r .       J i n k s       a d m i t t e d

t h a t     h e     h a d       n o     i d e a       h o w       m u c h       m o n e y         M s .     J i n k s       s p e n t         o n     t h e     t r i p s

b e c a u s e       i t     c a m e         f r o m       h e r     o w n       b a n k       a c c o u n t .             N e v e r t h e l e s s ,             M r .

J i n k s       o f f e r e d         t h e s e       t r i p s         a s     f u r t h e r           e v i d e n c e         t h a t       h e     s h o u l d       b e

a w a r d e d       t h e       d i v o r c e .             M s .       J i n k s       t e s t i f i e d             t h a t     t h e s e         t r i p s     w e r e

p a r t     o f     h e r       a c t i v e         p a r t i c i p a t i o n               i n     t h e       B r a d l e y         C o u n t y       R e p u b l i c a n

W o m e n ’ s       C l u b .



                          M s .       J i n k s ’         p a r t i c i p a t i o n               i n     t h e       c l u b     l e s s e n e d         a f t e r         s h e

c o n t r a c t e d         G u i l l a i n - B a r r e                 d i s e a s e         i n       1 9 9 0 .         T h e       i l l n e s s       c a u s e d

h e r     t o     l o s e       t o t a l       m u s c l e         c o n t r o l           o v e r       h e r       b o d y     a n d       s i x     m o n t h s         o f

w o r k .         S h e     s p e n t         3 0     d a y s       i n       t h e     h o s p i t a l           r e c o v e r i n g           f r o m       t h e

d i s e a s e .           I n     1 9 9 4 ,         M s .     J i n k s         w a s       a g a i n       s t r u c k         b y     t h e       d i s e a s e

m i s s i n g       s i x       m o n t h s         o f     w o r k       a n d       s p e n d i n g           2 1     d a y s       i n     t h e     h o s p i t a l .

D u r i n g       t h e     p e r i o d s           o f     h e r       i l l n e s s ,           M s .     J i n k s       w a s       t a k e n       c a r e       o f     b y

h e r     s i s t e r ,         J a n e t       D a v i s .             M s .     D a v i s         t e s t i f i e d           t h a t       i n s t e a d       o f




                                                                                        4
o f f e r i n g       h i s       a s s i s t a n c e         d u r i n g         M s .     J i n k s ’         i l l n e s s ,         M r .     J i n k s         k e p t

l a t e     h o u r s ,       c o m i n g         h o m e     a t     1     o r     2     o ’ c l o c k         i n       t h e     m o r n i n g .



                        A t       t r i a l ,       M s .     J i n k s       t e s t i f i e d           t h a t         s h e     c u r r e n t l y         f e e l s

t h e     b e s t     s h e       h a s     s i n c e       1 9 9 0 ,       a l t h o u g h ,           s h e       t a k e s       s e v e r a l

p r e s c r i p t i o n           m e d i c a t i o n s         i n c l u d i n g           a n     a n t i d e p r e s s a n t .                 T h e       r e c o r d

d o e s     n o t     s h o w       w h e t h e r       M s .       J i n k s       a n t i c i p a t e s             a n o t h e r         a t t a c k       f r o m

t h e     d i s e a s e ,         a n d     n o     e x p e r t       m e d i c a l         o p i n i o n           w a s       o f f e r e d     t o       t h e

T r i a l     C o u r t       o n     t h a t       s u b j e c t .



                        M s .       J i n k s       s u e d     f o r       d i v o r c e         o n     J u n e         5 ,     1 9 9 5 ,     c l a i m i n g

i n a p p r o p r i a t e           m a r i t a l       c o n d u c t         o n       t h e     p a r t       o f       M r .     J i n k s     a s       t h e

b a s i s     f o r     h e r       c o m p l a i n t .             T h e     p a r t i e s         h a d       e n t e r e d         i n t o     a     d i v o r c e

s e t t l e m e n t         o n     N o v e m b e r         2 9 ,     1 9 9 5 .           T h i s       a g r e e m e n t           d i v i d e d       t h e

p a r t i e s ’       a s s e t s         a n d     a w a r d e d         M s .     J i n k s       c o n t i n u e d             h e a l t h     c o v e r a g e

t h r o u g h       M r .     J i n k s ’         e m p l o y e r         f o r     1 8     m o n t h s .             A f t e r       t h a t     t i m e ,         M s .

J i n k s     w a s     t o       r e c e i v e       a l i m o n y         i n     t h e       a m o u n t         o f     $ 3 0 0     p e r     m o n t h         f o r

a n     a d d i t i o n a l         f i v e       y e a r s .



                        I n       M a y     o f     1 9 9 6 ,       M s .     J i n k s         f i l e d       a     m o t i o n       t o     s e t       a s i d e

t h e     s e t t l e m e n t         a g r e e m e n t         b a s e d         o n     M r .     J i n k s ’           f r a u d     a n d     p e r j u r e d

t e s t i m o n y .           S p e c i f i c a l l y ,             M s .     J i n k s         a l l e g e d         t h a t       M r .     J i n k s       h a d

h i d d e n     $ 1 7 , 0 0 0         o f     f i n a n c i a l           a s s e t s       d u r i n g         t h e       d i v o r c e       p r o c e e d i n g .

I n     r e s p o n s e       t o     t h i s       m o t i o n ,         M r .     J i n k s       a s k e d         t h e       C o u r t     t o     o v e r r u l e

M s .     J i n k s ’       m o t i o n       a n d     e n t e r         t h e     f i n a l       d e c r e e           o f     d i v o r c e       a s     t h e

p a r t i e s       h a d     o r i g i n a l l y           a g r e e d       u p o n .




                                                                                    5
                          T h e       C i r c u i t         C o u r t         r u l e d         i n     f a v o r         o f       M s .     J i n k s ’           m o t i o n

a n d     a f t e r       a     t r i a l       o n     t h e       m a t t e r           e n t e r e d           a     f i n a l         d e c r e e         o f     d i v o r c e

i n     h e r     f a v o r       o n       F e b r u a r y         1 0 ,       1 9 9 8 .             B a s e d         o n     t h e       e v i d e n c e

p r e s e n t e d         a t     t r i a l ,         t h e       C i r c u i t           C o u r t         a w a r d e d           M s .     J i n k s         a n

a d d i t i o n a l           f i v e       y e a r s       o f     a l i m o n y             f o r     a     t o t a l         o f       t e n     y e a r s         o f

a l i m o n y       a t       $ 3 0 0       p e r     m o n t h .             D u r i n g         t h e       c o u r s e           o f     t h e       t r i a l ,         o n e

o f     M r .     J i n k s ’         f o r m e r       l o v e r s           t e s t i f i e d             t h a t       s h e       k e p t       a     s e c r e t         s a f e

d e p o s i t       b o x       i n     h e r       n a m e       a t     a     l o c a l         b a n k         f o r       h i s       b e n e f i t .             O v e r

t h e     y e a r s ,         M r .     J i n k s       d e p o s i t e d             a p p r o x i m a t e l y                 $ 1 5 , 0 0 0           i n t o       t h e

s a f e     d e p o s i t         b o x .           T h e     T r i a l         J u d g e         f o u n d           t h a t       t h e     m o n e y         M r .       J i n k s

h a d     k e p t       h i d d e n         f r o m     M s .       J i n k s         w a s       m a r i t a l           p r o p e r t y ,             a n d ,

t h e r e f o r e ,           M s .     J i n k s       w a s       g i v e n         h a l f         o f     t h e       $ 1 5 , 0 0 0 .               T h e       T r i a l

J u d g e       s t a t e d       t h a t       t h e       f i n a l         d e c r e e         o n l y         m o d i f i e d           t h e       p a r t i e s ’

o r i g i n a l         s e t t l e m e n t           a g r e e m e n t ,             t h e       f i n a l           d e c r e e         d i d     n o t       r e p l a c e

t h e     p a r t i e s ’         o r i g i n a l           a g r e e m e n t .



                          M r .       J i n k s       t i m e l y         f i l e d           h i s     n o t i c e           o f     a p p e a l         o n       M a r c h       9 ,

1 9 9 8 .         M r .       J i n k s       p r e s e n t e d           t w o       i s s u e s           f o r       a p p e a l :         f i r s t ,           w h e t h e r

t h e     T r i a l       C o u r t         e r r e d       i n     d e t e r m i n i n g               t h e         s e p a r a t e         p r o p e r t y ,

m a r i t a l       a s s e t s         a n d       d i v i s i o n           o f     a s s e t s           o f       t h e     p a r t i e s ,           a n d ,

s e c o n d ,       w h e t h e r           r e h a b i l i t a t i v e               a l i m o n y           w a s       a n       a p p r o p r i a t e             a w a r d

u n d e r       t h e     c i r c u m s t a n c e s ,               a n d ,         i f       s o ,     w h e t h e r           $ 3 0 0       f o r       a     t e r m       o f

t e n     y e a r s       i s     a p p r o p r i a t e .



                          I I .         C l a s s i f i c a t i o n                 o f       P r o p e r t y

                          I n     h i s       b r i e f ,         M r .       J i n k s         a r g u e s           t h a t       t h e     T r i a l         C o u r t

e r r e d       b e c a u s e         i t     f a i l e d         t o     d i v i d e           t h e       J i n k s ’         p r o p e r t y           i n t o



                                                                                          6
m a r i t a l       p r o p e r t y           a n d       s e p a r a t e       p r o p e r t y .               T e n n e s s e e           l a w     s u p p o r t s

t h i s     a r g u m e n t .               T h e       d i v i s i o n       o f     a     m a r i t a l         e s t a t e         n e c e s s a r i l y

e n t a i l s       t h e       c l a s s i f i c a t i o n             o f     t h e       p a r t i e s ’           p r o p e r t y         a s     e i t h e r

m a r i t a l       o r       s e p a r a t e           p r o p e r t y .       W a d e         v .     W a d e ,       8 9 7       S . W . 2 d       7 0 2 ,       7 1 3

( T e n n . C t . A p p . 1 9 9 4 ) ;                   s e e     a l s o     T . C . A .         3 6 - 4 - 1 2 1 .



                          T h e       T r i a l         J u d g e     c a n n o t         b e     f a u l t e d         f o r       h i s     f a i l u r e         t o

c l a s s i f y         p r o p e r t y           a s     s e p a r a t e       o r       m a r i t a l         b e c a u s e         t h e     m a j o r i t y           o f

t h e     J i n k s ’         p r o p e r t y           h a d     a l r e a d y       b e e n         d i v i d e d         v o l u n t a r i l y         b y       t h e m .

A s     t h e     t r i a l         r e c o r d         s h o w s ,     t h e       T r i a l         J u d g e       o n l y       m o d i f i e d       t h e

a g r e e d       s e t t l e m e n t ,             h e     d i d     n o t     s u p p l a n t           i t .



                          B e c a u s e           o u r     s t a n d a r d         o f     r e v i e w         i s     d e     n o v o       w i t h     a

p r e s u m p t i o n           o f       c o r r e c t n e s s         u n l e s s         t h e       e v i d e n c e         p r e p o n d e r a t e s

o t h e r w i s e ,           T e n n e s s e e           R u l e s     o f     A p p e l l a t e           P r o c e d u r e           1 3 ( d ) ;       L o y d         v .

L o y d ,       8 6 0     S . W . 2 d         4 0 9 ,       4 1 1     ( T e n n . C t . A p p . 1 9 9 3 ) ,                   w e     a r e     a f f o r d e d           t h e

o p p o r t u n i t y           t o       r e v i e w       t h e     a p p e l l a t e           r e c o r d         i n     f u l l       a n d     m a k e       o u r

o w n     d e t e r m i n a t i o n               o f     w h a t     i s     i n     f a c t         m a r i t a l         p r o p e r t y ,         s e p a r a t e

p r o p e r t y ,         o r       u n d e t e r m i n e d           b y     t h e       r e c o r d .           I n       t h e     s p i r i t       o f

j u d i c i a l         e c o n o m y         a n d       i n     o r d e r     t o       f o r e s t a l l           a n o t h e r         m o t i o n       b y

e i t h e r       p a r t y         t o     s e t       a s i d e     t h e     r e m a i n d e r           o f       t h e     s e t t l e m e n t

a g r e e m e n t ,           w e     w i l l       n o t       l i m i t     o u r       r e v i e w       t o       t h e     m o d i f i e d         s e c t i o n s

o f     t h e     s e t t l e m e n t             a g r e e m e n t ;         i n s t e a d ,           o u r     r e v i e w         w i l l       i n c l u d e         t h e

d i v i s i o n         o f     a l l       t h e       p a r t i e s ’       p r o p e r t y           w h e t h e r         a g r e e d       t o

v o l u n t a r i l y           b y       t h e     p a r t i e s       o r     t h e       s u b j e c t         o f       t h e     C i r c u i t       C o u r t ’ s

d e c r e e .




                                                                                      7
                                                                                                  A .

                          M a r i t a l             p r o p e r t y             i s         d e f i n e d                   a s :

                          (   1   ) ( A   )     .     .     .   a l l       r   e   a   l     a    n    d       p   e   r s o   n   a l     p     r o p e r         t y , b         o t h
            t   a   n g i b   l   e a     n   d     i n t   a   n g i b     l   e   ,       a c    q    u i     r   e   d b     y     e   i t     h e r o           r b o t         h
            s   p   o u s e   s     d u   r   i n   g   t   h   e c o       u   r   s   e     o    f      t     h   e     m a   r   r i   a g     e u p             t o t h         e
            d   a   t e o     f     t h   e     f   i n a   l     d i v     o   r   c   e     h    e    a r     i   n   g a     n   d     o w     n e d b           y e i t         h e r
            o   r     b o t   h     s p   o   u s   e s     a   s o f           t   h   e     d    a    t e         o   f f     i   l i   n g       o f a             c o m p       l a i n t
            f   o   r d i     v   o r c   e   ,     e x c   e   p t i       n       t   h   e      c    a s     e       o f     f   r a   u d     u l e n t
            c   o   n v e y   a   n c e       i n     a n   t   i c i p     a t     i   o   n      o    f       f i     l i n   g   ,     a n     d i n c           l u d i     n   g a n y
            p   r   o p e r   t   y t     o     w   h i c   h     a r       i g     h   t     w    a    s       a c     q u i   r   e d     u     p t o             t h e       d   a t e
            o   f     t h e       f i n   a   l     d i v   o   r c e       h e     a   r   i n    g    ,       a n     d v     a   l u   e d       a s o           f a         d   a t e
            a   s     n e a   r     a s       r e   a s o   n   a b l y       p     o   s   s i    b    l e       t     o t     h   e     f i     n a l d           i v o r     c   e
            h   e   a r i n   g     d a   t   e .
                          (   B   ) "     M   a r   i t   a l     p r o p       e   r   t   y "         i n     c   l u d e     s i       n   c   o   m e       f   r o   m , a n d
            a   n   y i n     c   r e a   s   e     i n     v   a l u e         d   u   r   i n g         t     h   e m a       r r i     a   g   e     o   f   ,     p   r o p e r t y
            d   e   t e r m   i   n e d       t o     b   e     s e p a r       a   t   e     p r       o p     e   r t y       i n       a   c   c   o r   d   a   n c   e w i t h
            s   u   b d i v   i   s i o   n     (   b )   ( 2   ) i f           e   a   c   h p         a r     t   y s u       b s t     a   n   t   i a   l   l   y
            c   o   n t r i   b   u t e   d     t   o     i t   s p r e         s   e   r   v a t       i o     n     a n d       a p     p   r   e   c i   a   t   i o   n     a n d
            t   h   e v a     l   u e     o   f     v e   s t   e d p e         n   s   i   o n ,         r     e   t i r e     m e n     t       o   r     o   t   h e   r     f r i n g e
            b   e   n e f i   t     r i   g   h t   s     a c   c r u e d           d   u   r i n       g       t   h e p       e r i     o   d       o f       t   h e
            m   a   r r i a   g   e .
                          (   C   ) A     s u       s e   d i     n     t   h   i s s u            b    s   e   c t     i   o n ,       " s   u   b s t     a n     t i   a l
            c   o   n t r i   b   u t i   o n "       m   a y     i n   c   l   u d e ,            b    u   t     n     o   t b     e     l   i   m i t     e d       t   o ,       t h e
            d   i   r e c t       o r     i n d     i r   e c t     c   o   n   t r i b u          t    i   o   n       o   f a         s p   o   u s e       a     s
            h   o   m e m a   k   e r ,     w a     g e     e a   r n   e   r   , p a r            e    n   t     o     r     f a   m   i l   y     f i     n a     n c   i a l
            m   a   n a g e   r   , t     o g e     t h   e r     w i   t   h     s u c h               o   t   h e     r     f a   c   t o   r   s a       s       t h   e c o u r t
            h   a   v i n g       j u r   i s d     i c   t i o   n     t   h   e r e o f               m   a   y       d   e t e   r   m i   n   e .


T . C . A .         3 6 - 4 - 1 2 1 ( b ) ( 1 ) ( A ) - ( C ) ;                             s e e           a l s o           W a d e         v .       W a d e ,             8 9 7     S . W . 2 d

7 0 2 ,     7 1 3       ( T e n n . C t . A p p . 1 9 9 4 ) ;                           B r o w n               v .         B r o w n ,           9 1 3         S . W . 2 d           1 6 3 ,   1 6 7

( T e n n . C t . A p p . 1 9 9 4 ) .



                          W e       f i n d         t h e       f o l l o w i n g                  p r o p e r t y                  t o       b e       m a r i t a l               p r o p e r t y

a s     d e f i n e d         b y     T . C . A .           3 6 - 4 - 1 2 1 ( b ) ( 1 ) ( A )                                 b a s e d           o n       t h e         u n d i s p u t e d

p r o o f       o f f e r e d         i n       t h e       r e c o r d             t h a t             t h e           p r o p e r t y               w a s         a c q u i r e d         d u r i n g

t h e     m a r r i a g e           a n d       b e f o r e         t h e           d a t e             o f         t h e       f i n a l             d i v o r c e             h e a r i n g :



            1 .           T h e       m a r i t a l             r e s i d e n c e                  l o c a t e d                a t       9 0 8         H a r r i s o n

            P i k e ,         C l e v e l a n d ,               T e n n e s s e e .

            2 .           T h e       1 9 9 1           T o y o t a         P i c k - u p                   T r u c k .

                                                                                                   8
            3 .           T h e     1 9 8 4         H o n d a       C a r

            4 .           A l l     b a n k         a c c o u n t s         a n d       s t o c k         t h a t       w e r e       e i t h e r

            a c q u i r e d         o r       a c c u m u l a t e d           d u r i n g             t h e     m a r r i a g e           i n c l u d i n g       a

            $ 5 0 0 0       c e r t i f i c a t e             o f     d e p o s i t ;             a     $ 3 1 0 0       c h e c k i n g           a c c o u n t ;

            a     $ 1 0 0 0       m a n a g e m e n t           a c c o u n t ;             $ 7 5 0       i n       s a v i n g s         b o n d s ;

            $ 1 5 , 0 0 0         i n     a     s a f e       d e p o s i t         b o x ;           $ 3 0 0 0       o f     W e s t i n g h o u s e

            S t o c k ;       $ 3 5 0 0         o f     F l a g s h i p           S t o c k ;           $ 3 0 0 0       o f     C i f r a         s t o c k ;

            a n d       $ 9 0 0     o f       D a n a     s t o c k .

            5 .           A l l     r e t i r e m e n t             b e n e f i t s           t h a t         w e r e       e i t h e r       a c q u i r e d

            o r     a c c u m u l a t e d             d u r i n g       t h e       m a r r i a g e             i n c l u d i n g           M s .     J i n k s ’

            I R A       a c c o u n t ;         M s .     J i n k s ’         W i n d s o r             F u n d       4 0 1 K       p l a n ;       a n d     M r .

            J i n k s ’       4 0 1 K         p l a n .

            6 .           M r .     J i n k s ’         p a r t n e r s h i p               i n v e s t m e n t s ,             p r o f i t s ,         a n d

            p r o p e r t y         t h a t         w e r e     a c q u i r e d             o r       a c c u m u l a t e d           d u r i n g       t h e

            m a r r i a g e .             T h i s       i n c l u d e s           2 2       a c r e s         o f     p r o p e r t y         b o u g h t

            f o r       $ 1 7 , 0 0 0 ;         a n d     f o u r       a c r e s           o f       p r o p e r t y         o n     H i g h w a y         E - 1 1

            i n     M o s h i e m ,           T e n n e s s e e ,           p u r c h a s e d             a t       a u c t i o n         f o r

            $ 1 0 , 7 5 0 .             T h e s e       i n v e s t m e n t s               i n c l u d e           a n y     m o n e y

            c o n t r i b u t e d             t o     t h e     p a r t n e r s h i p                 a n d     b a n k       s t o c k       i n

            R o g e r s v i l l e ,             T e n n e s s e e .



                          O n l y       p r o p e r t y         a c q u i r e d             o r       a c c u m u l a t e d           w i t h i n       t h e     t i m e

p e r i o d       o f     t h e     J i n k s ’         m a r r i a g e           u n t i l           t h e     d a t e       o f     t h e       d i v o r c e

h e a r i n g       s h a l l       b e       i n c l u d e d         w i t h i n           t h i s       c a t e g o r y           o f     m a r i t a l

p r o p e r t y .           A n y       a c c u m u l a t i o n             o f     e a r n i n g s             o r     p r o f i t s         i n     a n y     o f   t h e

a b o v e       l i s t e d       a s s e t s         a f t e r       D e c e m b e r             1 3 ,       1 9 9 6 ,       t h e       d a t e     o f     t h e

f i n a l       d i v o r c e       h e a r i n g ,           s h a l l       i n u r e           t o     t h e       b e n e f i t         o f     t h e     s p o u s e



                                                                                        9
w h o     r e t a i n s         t h e     r e s i d u a l           o f     t h a t         p r o p e r t y         a f t e r       i t s     d i v i s i o n .         S e e

T . C . A .       3 6 - 4 - 1 2 1 ( b ) ( 1 ) ( A ) .



                                                                                      B .

                          W e     f i n d       t h e     f o l l o w i n g            t o      b e       m a r i t a l       p r o p e r t y         a s       d e f i n e d

b y     T C A     3 6 - 4 - 1 2 1 ( b ) ( 1 ) ( B )                 b a s e d     o n         t h e       u n d i s p u t e d           p r o o f     o f f e r e d         i n

t h e     r e c o r d       t h a t       i t     r e p r e s e n t s           a n         i n c r e a s e         i n     t h e       v a l u e     o f

p r o p e r t y         a c q u i r e d         b e f o r e         t h e     m a r r i a g e ,             a n d     b e c a u s e         b o t h       s p o u s e s

s u b s t a n t i a l l y           c o n t r i b u t e d             t o     i t s         p r e s e r v a t i o n           a n d       a p p r e c i a t i o n

d u r i n g       t h e     c o u r s e         o f     t h e       m a r r i a g e :



            1 .           T h e     i n c r e a s e           i n     v a l u e        o f      M r .       J i n k s ’       p e n s i o n         p l a n

            w i t h       A l l i e d       S i g n a l         b e g i n n i n g             o n     A u g u s t         2 8 ,     1 9 8 2 .

            2 .           T h e     i n c r e a s e           i n     t h e     v a l u e           o f     t h e     r e n t a l         h o m e

            l o c a t e d         a t     4 9 0       C e n t r a l         A v e n u e ,           N W ,     C l e v e l a n d ,

            T e n n e s s e e ,           b e g i n n i n g           o n     A u g u s t           2 8 ,     1 9 8 2 .

            3 .           T h e     i n c r e a s e           i n     t h e     v a l u e           o f     M r .     J i n k s ’         m i l i t a r y

            r e t i r e m e n t           p e r       h i s     s e r v i c e          w i t h        t h e     U n i t e d         S t a t e s       A r m y

            a n d       t h e     A r m y       N a t i o n a l           G u a r d         b e g i n n i n g         o n     A u g u s t         2 8 ,

            1 9 8 2 .

A g a i n ,       a n y     a c c u m u l a t i o n             o f       e a r n i n g s           o r     p r o f i t s         i n     a n y     o f     t h e

a b o v e       l i s t e d       a s s e t s         a f t e r       D e c e m b e r           1 3 ,       1 9 9 6 ,       s h a l l       i n u r e       t o     t h e

b e n e f i t       o f     t h e       s p o u s e       w h o       r e t a i n s           t h e       r e s i d u a l         o f     t h a t     p r o p e r t y

a f t e r       i t s     d i v i s i o n .           S e e     T . C . A .       3 6 - 4 - 1 2 1 ( b ) ( 1 ) ( A ) .

                                                                                      C .

                          W e     f i n d       t h e     f o l l o w i n g            t o      b e       s e p a r a t e         p r o p e r t y         a s

d e f i n e d       b y     T C A       3 6 - 4 - 1 2 1 ( b ) ( 2 )             b a s e d           o n     t h e     u n d i s p u t e d           p r o o f


                                                                                      1 0
o f f e r e d       i n     t h e     r e c o r d           t h a t       t h e     p r o p e r t y             w a s     a c q u i r e d         p r i o r         t o   t h e

J i n k s ’       m a r r i a g e :

            1 .           T h e     v a l u e         o f     M r .       J i n k s ’           p e n s i o n         p l a n     w i t h       A l l i e d         S i g n a l

            w h i c h       a c c r u e d         b e f o r e           A u g u s t           2 8 ,     1 9 8 2 .

            2 .           T h e     v a l u e         o f     t h e       r e n t a l           h o m e       l o c a t e d       a t     4 9 0

            C e n t r a l         A v e n u e ,         N W ,       C l e v e l a n d ,               T e n n e s s e e ,         w h i c h       a c c r u e d

            b e f o r e       A u g u s t         2 8 ,       1 9 8 2 .

            3 .           T h e     v a l u e         o f     M r .       J i n k s ’           m i l i t a r y         r e t i r e m e n t         p e r

            h i s     s e r v i c e         w i t h         t h e       U n i t e d           S t a t e s       A r m y     a n d       t h e     A r m y

            N a t i o n a l         G u a r d         w h i c h         a c c r u e d           b e f o r e       A u g u s t       2 8 ,       1 9 8 2 .

            4 .     T h e     1 9 8 1       N i s s a n           T r u c k .



                                                                                        D .

                          B a s e d       o n     t h e       r e c o r d         b e f o r e           t h i s       C o u r t ,       t h e r e       i s     a

l e g i t i m a t e         d i s p u t e         a s       t o     w h a t       a s s e t s           a m o n g       t h e     p e r s o n a l         h o u s e h o l d

g o o d s     a r e       s e p a r a t e         p r o p e r t y           a n d        m a r i t a l          p r o p e r t y .           U n d o u b t e d l y

t h e   p a r t i e s         o w n       s e p a r a t e           p r o p e r t y             a s     d e f i n e d       b y     T C A       3 6 - 4 -

1 2 1 ( b ) ( 2 ) ;         h o w e v e r ,           t h e       r e c o r d       a n d         t e s t i m o n y         a t     t r i a l       a r e       n o t

a d e q u a t e       f o r       t h i s       C o u r t         t o     m a k e        a      f a i r       d e t e r m i n a t i o n           o n     t h e

i s s u e .         W e     r e m a n d         t o     t h e       C i r c u i t             C o u r t       f o r     b o t h     p a r t i e s         t o       s u b m i t

f u r t h e r       p r o o f       o n     t h e       s e p a r a t e           o r         m a r i t a l       o w n e r s h i p         o f     t h e

p e r s o n a l       p r o p e r t y           a n d       f o r       t h e     C i r c u i t             C o u r t     t o     d i v i d e       t h a t

p r o p e r t y       e q u i t a b l y           a s       r e q u i r e d         b y         T C A       3 6 - 4 - 1 2 1 ( c ) .



                          I I I .     D i v i s i o n             o f     P r o p e r t y

                          M r .     J i n k s         s t a t e s         i n     h i s         a p p e l l a t e         b r i e f       t h a t       t h e

C i r c u i t       C o u r t       e r r e d         i n     i t s       d i v i s i o n             o f     t h e     J i n k s ’       p r o p e r t y .



                                                                                        1 1
A l t h o u g h           t h e r e         i s       n o         m a g i c               f o r m u l a             t h a t           a i d s             i n         a n       e q u i t a b l e

d i v i s i o n           o f     t h e         p r o p e r t y ,                     T . C . A .               3 6 - 4 - 1 2 1 ( c )                     p r o v i d e s                 a     l i s t     o f

f a c t o r s         t h a t         m u s t         b e         c o n s i d e r e d .

          I n m a k i             n   g     e   q u   i   t   a   b   l e d           i v i     s i   o n o         f m         a r   i t     a l         p r o p e r t y , t h e
          c o u r t s             h   a l   l     c   o   n   s   i   d e r           a l l       r   e l e v       a n t         f   a c     t o r       s i n c l u d i n g :
                   ( 1            )     T   h   e     d   u   r   a   t i o n           o f       t   h e m         a r r       i a   g e     ;
                   ( 2            )     T   h   e     a   g   e   ,     p h y         s i c     a l     a n d         m e       n t   a l       h e       a   l   t   h   ,
                   v o            c   a t   i   o n   a   l       s   k i l l         s ,       e m   p l o y       a b i       l i   t y     , e         a   r   n   i   n g
                   c a            p   a c   i   t y   ,     e     s   t a t e         , f       i n   a n c i       a l         l i   a b     i l i       t   i   e   s     a n d
                   f i            n   a n   c   i a   l     n     e   e d s           o f       e a   c h o         f t         h e     p     a r t       i   e   s   ;
                   ( 3            )     T   h   e     t   a n     g   i b l e           o r       i   n t a n       g i b       l e     c     o n t       r   i   b   u   t i o n
                   b y                o n   e     (   1   )       p   a r t y           t o       t   h e e         d u c       a t   i o     n ,         t   r   a   i   n i n g
                   o r                i n   c   r e   a   s e     d     e a r         n i n     g     p o w e       r o         f     t h     e o         t   h   e   r
                   p a            r   t y   ;
                   ( 4            )     T   h   e     r e l a t i v e a b i l i t y o f e a c h p a r t y f o r
                   f u            t   u r   e       a c q u i s i t i o n s o f c a p i t a l a s s e t s a n d
                   i n            c   o m   e   ;
                   ( 5            )     T   h   e     c o n t         r i     b u t       io n        o f e a c             h       p a r     t   y       t o t h e
                   a c            q   u i   s   i
                                                t     i o n ,           p     r e s       er v a      t i o n ,             a   p   p r e     c   i   a   t i o n o r
                   d i            s   s i   p   a
                                                t     i o n           o f       t h       e  m a      r i t a l             o   r     s e     p   a   r   a t e
                   p r            o   p e   r   t
                                                y     , i n           c l     u d i       ng t        h e c o n             t   r   i b u     t   i   o   n o f a
                   p a            r   t y       t
                                                o       t h e           m     a r r       ia g e        a s h o             m   e   m a k     e   r   ,     w a g e
                   e a            r   n e   r o       r p a           r e     n t ,        w i t      h t h e               c   o   n t r     i   b   u   t i o n o f a
                   p a            r   t y     a s       h o m         e m     a k e       r o r         w a g e             e   a   r n e     r       t   o b e g i v e n
                   t h            e     s   a m e       w e i         g h     t i         f e a       c h p a r             t   y     h a     s       f   u l f i l l e d
                   i t            s     r   o l e     ;
                   ( 6            )     T   h e       v a l u         e       o f         t h e       s e p a r a t e                 p r o p e r t y                     o f
                   e a            c   h     p a r     t y ;
                   ( 7            )     T   h e       e s t a         t   e       o f         e a c h           p a r t y           a t       t h e           t i m e           o f
                   t h            e     m   a r r     i a g e         ;
                   ( 8            )     T   h e       e c o n         o   m   i   c   c i r       c u m s t a n c e s o f e a c h p a r t y
                   a t                t h   e t       i m e           t   h   e     d i v i       s i o n o f p r o p e r t y i s t o
                   b e            c   o m   e e       f f e c         t   i   v   e ;
                   ( 9            )     T   h e       t a x           c   o   n   s e q u e       n c e s t o e a c h p a r t y ; a n d
                   ( 1            0   )     S u c     h o t           h   e   r     f a c t       o r s a s a r e n e c e s s a r y t o
                   c o            n   s i   d e r       t h e             e   q   u i t i e       s b e t w e e n t h e p a r t i e s .


T . C . A .       3 6 - 4 - 1 2 1 ( c ) .                         I n         B r o w n           v .           B r o w n ,           t h e           T e n n e s s e e                   C o u r t       o f

A p p e a l s         f o r       t h e         M i d d l e               S e c t i o n               s u m m a r i z e d                     t h e           c a s e           l a w         t h a t

g u i d e s       t h e         d i v i s i o n               o f         m a r i t a l               p r o p e r t y :

          T   r   i   a   l c o       u   r t   s     h   a v e           w i     d   e   l a t       i    t u    d e       i   n     f   a   s h i o n i n g                   a n
          e   q   u   i   t a b l     e     d   i v   i   s i o n           o     f     m a r i       t    a l      p   r   o   p   e r   t   y . F i s h e                 r     v   .
          F   i   s   h   e r ,       6   4 8     S   .   W . 2 d           2     4   4 , 2 4         6      (    T e   n   n   .   1 9   8   3 ) .     T h e               i   r
          d   e   c   i   s i o n     s     m   u s   t     b e           g u     i   d e d b         y      t    h e       f   a   c t   o   r s i n T e                   n   n .   C o d e
          A   n   n   .     § 3       6   - 4   - 1   2   1 ( c )         ,       E   l l i s         v    .      E l   l   i   s   ,     7   4 8 S . W . 2                 d     4   2 4 , 4 2 7
          (   T   e   n   n . 1 9     8   8 )   ,     a   n d m           u s     t     b e m         a    d e      w   i   t   h   o u   t     r e g a r d                 t   o     m a r i t a l
          f   a   u   l   t . T       e   n n   . C   o   d e A           n n     .     § 3 6         -    4 -    1 2   1   (   a   ) (   1   ) ; B o w m a                 n     v   .

                                                                                                          1 2
            B   o   w m a n   ,     8 3   6   S     .   W . 2 d       5 6 3     ,     5 6 7 -     6 8       ( T e n n     . C   t   . A   p   p   . 1   9 9 1 )       .     T h e
            d   e   c i s i   o   n i     s   n     o   t a         m e c h     a n   i c a l       o   n   e a n d         i   s     n   o   t     r   e n d e       r e d
            i   n   e q u i   t   a b l   e   b     e   c a u s     e   i t       i   s n o       t     p   r e c i s     e l   y     e   q   u   a l   , B a         t s o n
            v   .     B a t   s   o n ,     7 6     9     S . W     . 2 d       a t     8 5 9     ,     o   r b e c       a u   s   e     b   o   t h     p a r       t i e s
            d   i   d n o     t     r e   c e i     v   e a         s h a r     e     o f e       a c   h     p i e c     e     o   f     p   r   o p   e r t y       .
            T   h   o m p s   o   n v     . T       h   o m p s     o n ,       7 9   7 S .       W .   2   d 5 9 9       ,     6   0 4
            (   T   e n n .   C   t . A   p p .     1   9 9 0 )     .     A     p p   e l l a     t e       c o u r t     s     d   e f   e r t o             t   h   e
            t   r   i a l     c   o u r   t s       i   n t h       e s e       m a   t t e r     s     u   n l e s s       t   h   e i   r d e c i           s   i   o n s
            a   r   e i n     c   o n s   i s t     e   n t w       i t h       t h   e f a       c t   o   r s i n         T   e   n n   . C o d e           A   n   n . §
            3   6   - 4 - 1   2   1 ( c   ) o       r     a r e       n o t       s   u p p o     r t   e   d b y         t h   e     p   r e p o n d         e   r   a n c e
            o   f     t h e       e v i   d e n     c   e . B       a r n h     i l   l v .         B   a   r n h i l     l ,       8 2   6 S . W .           2   d     4 4 3 ,
            4   4   9 - 5 0       ( T e   n n .     C   t . A p     p . 1 9     9 1   ) .


B r o w n ,         9 1 3     S . W . 2 d           a t       1 6 8 .

                            T h e       T r i a l         C o u r t ’ s           d i v i s i o n             o f     p r o p e r t y               i n       t h e       f i n a l

d e c r e e         f o r     d i v o r c e             d o e s         n o t     s h o w         i n c o n s i s t e n c y                   w i t h         t h e       f a c t o r s

l i s t e d         i n     T . C . A .         3 6 - 4 - 1 2 1 ( c ) .                   I n       l a r g e         p a r t ,           t h e         T r i a l         C o u r t ’ s

d e c r e e         i s     b a s e d         u p o n         a     s e t t l e m e n t             a g r e e m e n t               v o l u n t a r i l y                 e n t e r e d

i n t o     b y       b o t h       p a r t i e s .                 T h e       d i v i s i o n             o f     t h e       p r o p e r t y ,                 w h i l e       n o t

e q u a l       i n       a l l     r e s p e c t s ,               i s     e q u i t a b l e               i n     l i g h t         o f         t h e       r e s p e c t i v e

e c o n o m i c           p o s i t i o n s             o f       b o t h       p a r t i e s ,             t h e i r       r e s p e c t i v e                   e d u c a t i o n s ,

h e a l t h         r i s k s ,         a n d       f u t u r e           e a r n i n g           p o t e n t i a l s .                   T h e         p a r t i e s ’           d e b t s

w e r e     d i v i d e d           i n       a n       e q u i t a b l e             f a s h i o n ,             t h e     m a j o r i t y               o f         t h e     J i n k s ;

s t o c k       w a s       s p l i t         5 0 / 5 0 ,           a n d       e a c h      p a r t y            r e t a i n e d             t h e       u s e         o f     h i s     o r

h e r     o w n       v e h i c l e s .



                            M r .       J i n k s         w o u l d         p r e f e r           t h i s         C o u r t         t o       c l a s s i f y             t h e

r e n t a l         h o m e       a s     s e p a r a t e               p r o p e r t y ,           t h u s         s k e w i n g             t h e       e q u i t i e s           o f

t h e     p r o p e r t y           d i v i s i o n               i n     h i s       f a v o r         f o r       t h i s         a p p e a l .                 H o w e v e r ,         M r .

J i n k s ’         a b i l i t y         t o       a t t a c k           t h i s       a w a r d           i s     f o r e c l o s e d                 b y       t h e       f a c t

t h a t     t h e         C i r c u i t         C o u r t           a w a r d e d         h i m         f u l l       i n t e r e s t               i n       t h i s

p r o p e r t y .             M r .       J i n k s           h a s       a l r e a d y           a d m i t t e d           i n       h i s         d e p o s i t i o n             t h a t

e v e n     t h o u g h           h e     b o u g h t             t h e     r e n t a l           h o m e         s h o r t l y           b e f o r e             t h e       m a r r i a g e



                                                                                            1 3
t o     M s .     J i n k s ,         t h e       m a j o r i t y       o f       t h e       m o r t g a g e         f o r     t h e     h o u s e       w a s       p a i d

o f f     w h i l e         t h e     t w o       w e r e     m a r r i e d .               A n y     v a l u e       t h e     h o u s e       m a y     h a v e       a s

s e p a r a t e         p r o p e r t y           i s ,     t h e r e f o r e ,             m i n i m a l       i n     n a t u r e .           O n c e     t h e       t w o

w e r e     m a r r i e d ,           M s .       J i n k s ’       c o n t r i b u t i o n             t o     t h a t       p r o p e r t y       w a s

s u b s t a n t i a l           b e c a u s e         o f     h e r     r o l e        a s      w a g e       e a r n e r       a n d     h o m e m a k e r           i n

t h e     f a m i l y .             T h e     f a c t       t h a t     t h e       r e n t         p a y m e n t s       w e r e       u s e d

e x c l u s i v e l y           f o r       t h e     p a y m e n t         o f     t h e       m o r t g a g e         d o e s       n o t     a l t e r       o u r

d e t e r m i n a t i o n .



                            L i k e w i s e ,         w e     f i n d       t h a t         t h e     T r i a l       C o u r t       d i d ,     i n     f a c t ,

a c k n o w l e d g e           T . C . A .         3 6 - 4 - 1 2 1 ( c ) ( 5 )               i n     i t s     d i v i s i o n         o f     p r o p e r t y .

T h i s     s e c t i o n           m a n d a t e s         t h a t     t h e       t r i a l         c o u r t       t a k e     i n t o       a c c o u n t         t h e

c o n t r i b u t i o n             o f     e a c h       p a r t y     t o       t h e       a c q u i s i t i o n ,           p r e s e r v a t i o n ,             a n d

a p p r e c i a t i o n             t o     m a r i t a l       o r     s e p a r a t e             p r o p e r t y .           W e     f i n d     t h e       T r i a l

C o u r t       c o r r e c t l y           a d d r e s s e d         t h i s       f a c t o r         b y     a l l o w i n g         M r .     J i n k s       t o

t a k e     f r e e         f r o m       a n y     i n t e r e s t         o f     M s .       J i n k s       h i s     s h a r e       o f     p a r t n e r s h i p

p r o p e r t y         a n d       i n t e r e s t ,         a n d     a     p o r t i o n           o f     h i s     m i l i t a r y         r e t i r e m e n t

w h i c h       M s .       J i n k s       w a s     p o t e n t i a l l y            e n t i t l e d          t o     u n d e r       T e n n e s s e e         l a w .

C o h e n       v .     C o h e n ,         9 3 7     S . W . 2 d       8 2 3 ,        8 3 0        ( T e n n . 1 9 9 6 ) .



                            A d d i t i o n a l l y ,           t h e       C i r c u i t           C o u r t     a c k n o w l e d g e d           t h a t       a

p o r t i o n         o f     t h e       A l l i e d       S i g n a l       p e n s i o n           p l a n     w a s ,       i n     f a c t ,       M r .

J i n k s ’       s e p a r a t e           p r o p e r t y .           T h e       C i r c u i t           C o u r t     d i v i d e d         t h e     i n t e r e s t

i n     t h e     p e n s i o n           p l a n     b e t w e e n         t h e      t w o        p a r t i e s       b e g i n n i n g         u p o n       t h e

d a t e     o f       t h e i r       m a r r i a g e .             T h u s ,       a n y       i n t e r e s t         M r .     J i n k s       a c c u m u l a t e d

p r i o r       t o     t h e       m a r r i a g e         w a s     h i s       a l o n e .




                                                                                      1 4
                        W h i l e       i t     i s     t r u e       t h a t        t h e        T r i a l       C o u r t ’ s         d e c r e e         d o e s     n o t

d e s c r i b e       e a c h       i n d i v i d u a l         a s s e t         u s i n g         t h e       e x a c t       t e r m s       m a r i t a l

p r o p e r t y       a n d     s e p a r a t e         p r o p e r t y           f o r         t h e     p u r p o s e s         o f     s a t i s f y i n g

T . C . A .     3 6 - 4 - 1 2 1 ,         w e     f i n d ,         t h a t       t h e         T r i a l       C o u r t ’ s         f a i l u r e         t o     u s e

t h e s e     m a g i c       w o r d s       w a s     d e     m i n i m i s             i n     i t s       i m p a c t       u p o n       M r .     J i n k s

w i t h     r e s p e c t       t o     t h e     d i v i s i o n           o f      p r o p e r t y .



                        T h e       T r i a l     C o u r t         i s     v e s t e d           w i t h       w i d e       l a t i t u d e         t o     f a s h i o n

a     r e m e d y     i t     d e e m s       a p p r o p r i a t e           u n d e r           t h e       c i r c u m s t a n c e s           a n d       i t     h a s

d o n e     s o .       B a s e d       u p o n       t h e     r e c o r d          b e f o r e          t h i s       C o u r t ,       w e     c a n n o t         s a y

t h a t     t h e     T r i a l       C o u r t       e r r e d       i n     i t s         d e t e r m i n a t i o n .                 E x c e p t         f o r     t h e

e r r o r     i n     t h e     c l a s s i f i c a t i o n               a n d      d i v i s i o n            o f     p e r s o n a l         p r o p e r t y

t h a t     m u s t     b e     r e s o l v e d         o n     r e m a n d ,             w e     h o l d       t h a t       t h e     T r i a l       C o u r t ’ s

d i v i s i o n       o f     t h e     J i n k s ’       a s s e t s         i s         a f f i r m e d         s u b j e c t         t o     t h e       t i m e

l i m i t a t i o n s         d e s c r i b e d         i n     s e c t i o n s             I I ( A )         a n d     I I ( B )       o f     t h i s

o p i n i o n .



                        I I I .       A l i m o n y

                        M r .       J i n k s     a r g u e s         t h a t        r e h a b i l i t a t i v e                a l i m o n y         w a s

i n a p p r o p r i a t e           u n d e r     t h e       c i r c u m s t a n c e s ,                 o r ,       a t     t h e     l e a s t ,         t h e

a w a r d     o f     a n     a m o u n t       o f     $ 3 0 0       p e r       m o n t h         f o r       t e n       y e a r s     w a s       e x c e s s i v e .

M r .     J i n k s     a r t f u l l y         a r g u e s         i n     h i s         b r i e f       t h a t       M s .     J i n k s       s h o u l d         n o t

b e     e n t i t l e d       t o     a n y     a l i m o n y         p a y m e n t s             b e c a u s e         s h e     f a i l e d         t o     p r o v e

t h a t     s h e     c u r r e n t l y         s u f f e r s         t h e       i l l         e f f e c t s         o f     h e r     p a s t       i l l n e s s ;

M s .     J i n k s     f a i l e d       t o     p r o v e         t h a t       s h e         h a s     a     f i n a n c i a l         n e e d       f o r       t h e

a l i m o n y ;       a n d     M r .     J i n k s       s h o u l d         n o t         b e     p u n i s h e d           f o r     m a r i t a l         f a u l t

b e c a u s e       t h e     p a r t i e s       h a d       n o     s e x u a l           r e l a t i o n s h i p             s i n c e       1 9 9 2 .



                                                                                    1 5
                              I t       i s     w e l l       e s t a b l i s h e d                 i n     T e n n e s s e e ,           h o w e v e r ,             t h a t

t r i a l         c o u r t s           m a y     e x e r c i s e           b r o a d          d i s c r e t i o n              i n     d e t e r m i n i n g             w h e t h e r

t o     a w a r d           s p o u s a l         s u p p o r t         a s         w e l l         a s     t h e       a m o u n t       a n d         d u r a t i o n         o f

s u p p o r t           i f       i t     i s     a w a r d e d .           W i l s o n             v .     M o o r e ,         9 2 9     S . W . 2 d           3 6 7 ,       3 7 5

( T e n n . C t . A p p . 1 9 9 6 ) ;                     c i t i n g           H a w k i n s             v .       H a w k i n s ,       8 8 3         S . W . 2 d       6 2 2 ,

6 2 5       ( T e n n . C t . A p p . 1 9 9 4 ) ;                     L o y d         v .      L o y d ,            8 6 0     S . W . 2 d       4 0 9 ,         4 1 2

( T e n n . C t . A p p . 1 9 9 3 ) .                         T h e     d e c i s i o n               t o       a w a r d       s p o u s a l           s u p p o r t ,         t h e

a m o u n t ,           a n d       d u r a t i o n           a r e     b a s e d           u p o n         t h e       f a c t o r s         e n u m e r a t e d             i n

T . C . A .           3 6 - 5 - 1 0 1 ( d ) ( 1 )               a n d       a r e       e n t i t l e d               t o     g r e a t       w e i g h t         o n     a p p e a l .

  W i l s o n ,             9 2 9       S . W . 2 d       a t     3 7 5 .             T h u s ,           a p p e l l a t e           c o u r t s         e x t e n d         g r e a t

d e f e r e n c e             t o       t h e s e       d e c i s i o n s             u n l e s s           t h e       e v i d e n c e         d o e s         n o t     s u p p o r t

t h e m       o r       t h e y         a r e     c o n t r a r y           t o       t h e         p u b l i c         p o l i c y       o f       t h i s       s t a t e .

W i l s o n ,           9 2 9       S . W . 2 d         a t     3 7 5 .



                              T h e       G e n e r a l         A s s e m b l y             h a s         c l e a r l y         d e f i n e d           t h e     p u b l i c

p o l i c y           i n     T . C . A .         3 6 - 5 - 1 0 1           t o       s u p p o r t             a     s p o u s a l       a w a r d           b a s e d       u p o n

e c o n o m i c             d i s p a r i t y :

              (   d   ) ( 1 ) I         t i s       t h   e i n t e         n   t     o f t         h e g       e   n e r a l a s s e m         b   l   y t h a t a
              s   p   o u s e w         h o i s       e   c o n o m i       c   a   l l y d         i s a d     v   a n t a g e d , r e         l   a   t i v e t o
              t   h   e o t h e         r s p o     u s   e , b e           r   e   h a b i l       i t a t     e   d w h e n e v e r           p   o   s s i b l e b y
              t   h   e g r a n         t i n g     o f     a n o r         d   e   r f o r           p a y     m   e n t o f r e h a           b   i   l i t a t i v e ,
              t   e   m p o r a r       y s u p     p o   r t a n d             m   a i n t e       n a n c     e   .

T . C . A .           3 6 - 5 - 1 0 1 ( d ) ( 1 ) .                   T h e         T r i a l         C o u r t         o r d e r e d         a n       a w a r d       o f

s p o u s a l           s u p p o r t           b a s e d       u p o n         t h e       “ d i s p a r i t y               o f     e a r n i n g s           o f     t h e

p a r t i e s           .     .     . ”         N o t     o n l y       i s         t h i s         f i n d i n g           s u p p o r t e d           b y     t h e     r e c o r d ,

i t     a l s o         m i r r o r s           t h e     p u b l i c           p o l i c y           o f       t h i s       s t a t e       a s       c o d i f i e d         i n

T . C . A .           3 6 - 5 - 1 0 1 ( d ) ( 1 ) .                   W e       h o l d ,           t h e r e f o r e ,             t h a t     e v e n         i f     M r .

J i n k s         i s       c o r r e c t         a b o u t       M s .         J i n k s ’           f a i l u r e           o f     p r o o f         a n d     t h e i r         l a c k

o f     a     s e x u a l           r e l a t i o n s h i p ,               M s .       J i n k s           i s       s t i l l       e n t i t l e d           t o     s p o u s a l



                                                                                              1 6
s u p p o r t   b a s e d     u p o n     t h e     T r i a l       C o u r t s ’       f i n d i n g       o f     e c o n o m i c

d i s p a r i t y     a n d   t h e     p u b l i c       p o l i c y      o f      t h i s     s t a t e .



                      T h e   d e c i s i o n       o f     t h e     C i r c u i t       C o u r t       o f     B r a d l e y   C o u n t y       i s ,

t h e r e f o r e ,     a f f i r m e d     i n     p a r t     a n d      r e m a n d e d        i n     p a r t     f o r   f u r t h e r

p r o c e e d i n g s     c o n s i s t e n t       w i t h     t h i s         o p i n i o n     a n d     c o l l e c t i o n       o f   c o s t s

b e l o w .     C o s t s     o f     a p p e a l     a r e     a d j u d g e d         a g a i n s t       M r .     J i n k s   a n d     h i s

s u r e t y .



                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                      H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                          1 7